Citation Nr: 0832103	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  06-09 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for interstitial 
myofibromas of the left and right legs.

3.  Entitlement to an initial or staged rating in excess of 
20 percent for service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran; wife of veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from March 1965 to March 1969, 
to include active duty aboard the USS George Eastman.  The 
veteran participated in Project 112/SHAD (Project Shipboard 
Hazard and Defense) Project testing.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied the benefits sought on appeal.  

The veteran filed an original claim in December 2001.  In an 
April 2003 rating decision, the RO, in pertinent part, denied 
service connection for sleep apnea, interstitial myofibromas 
of the left and right legs, as well as service connection for 
diabetes mellitus.  The veteran subsequently submitted 
correspondence, including a November 2003 letter. The Board 
construes this letter as satisfying the requirements of a 
notice of disagreement.  See 38 C.F.R. § 20.201.  The RO, 
however, issued another rating decision in March 2004.  In 
this rating decision, the RO continued the denial of service 
connection for sleep apnea, and interstitial myofibromas of 
the left and right legs.  The RO granted service connection 
for diabetes mellitus, assigned a 20 percent rating.  The 
veteran again filed a notice of disagreement, noting 
disagreement with the denials of service connection and the 
rating assigned to the service-connected diabetes mellitus.  
The veteran subsequently perfected appeals of these claims, 
which all stem for the December 2001 claim.

The Board also highlights that in an August 2006 rating 
decision the RO granted entitlement to total disability based 
on individual unemployability (TDIU).  In addition to 
diabetes mellitus, the veteran is also service connected for 
peripheral neuropathy of the left and right lower 
extremities, rated 30 percent disabling bilaterally, 
peripheral neuropathy of the left and right upper 
extremities, rated 10 percent disabling bilaterally, 
tinnitus, rated as 10 percent disabling, as well as bilateral 
hearing loss and erectile dysfunction, both rated as 
noncompensable.

In May 2007, the veteran and his wife testified before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
this hearing has been associated with the claims file.  The 
Board notes that at the time of the Board hearing the veteran 
submitted additional evidence regarding project SHAD, 
including materials from the Department of Defense and VA.  
The Board finds that a remand is not necessary for the agency 
of original jurisdiction (AOJ), the RO in this case, to have 
initial consideration of this evidence.  The Board first 
notes that this evidence only related to the claims for 
service connection.  Secondly, the instant decision grants 
service connection for interstitial myofibromas.  Lastly, 
regarding sleep apnea, the Board finds that this treatise 
material is cumulative of material already of record and VA 
had previously conceded that the veteran was a participant in 
Project SHAD and exposed to toxic agents.  Therefore, as the 
Board finds that this evidence was substantially already of 
record and conceded by the RO, the Board finds that a remand 
is not necessary.  See 38 C.F.R. § 20.1304(c).

Subsequently, in June 2008, the Board referred the claims for 
service connection on appeal to the Veterans Health 
Administration (VHA) for the purpose of obtaining an opinion 
from a specialist in infectious diseases.  The specialist 
provided an opinion in August 2008.  See 38 C.F.R. § 20.901.  
After review of this opinion, the Board finds that the case 
is now ripe for appellate consideration. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  There is no competent evidence of sleep apnea until many 
years after service and the preponderance of the evidence is 
against a nexus between a current diagnosis of sleep apnea 
and any incident of service, to include exposure to 
biological agents, chemical agents, herbicide agents, 
asbestos, or radiation.

3.  The evidence is at least in equipoise regarding whether 
the veteran has interstitial myofibromas of the left and 
right legs that is attributable to biological agents, 
chemical agents, herbicide agents, asbestos, or radioactivity 
exposure during Project SHAD or to which he was otherwise 
exposed during service.

4.  The veteran's service-connected diabetes mellitus 
requires insulin and restricted diet; however, the 
preponderance of the evidence is against a finding that it 
requires regulation of activities or is manifested by 
episodes of ketoacidosis or hypoglycemic reactions.


CONCLUSIONS OF LAW

1.  Service connection for sleep apnea is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  Service connection for interstitial myofibromas of the 
left and right legs is warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2007).

3.  The criteria for an initial or staged rating in excess of 
20 percent for diabetes mellitus have not been met.  
38 U.S.C.A §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.119, Diagnostic Code 
7913 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

As the instant decision grants the veteran's claim for 
service connection for interstitial myofibromas of the legs, 
no consideration of the VCAA is required.

Regarding the other claims on appeal, there is no issue as to 
providing an appropriate application form or completeness of 
the application.

The veteran was issued an October 2003 VCAA notification 
letter.  This notice fulfilled the provisions of 38 U.S.C.A. 
§ 5103(a).  The veteran was informed about the information 
and evidence not of record that is necessary to substantiate 
his claims; the information and evidence that VA will seek to 
provide; and the information and evidence the claimant is 
expected to provide.  In addition, the veteran was issued a 
March 2006 letter that provided notice of how to establish 
disability ratings and effective dates, as outlined in 
Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the March 2006 VCAA letter noted above was issued 
after the September 2004 rating decision that is on appeal.  
The Board is cognizant of recent United States Court of 
Appeals for the Federal Circuit (Federal Circuit) decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, 487 F.3d 881 (2007), the Federal Circuit held that 
any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified by the 
Court, the burden shifts to VA to demonstrate that the error 
was not prejudicial.  The Federal Circuit reversed the Court 
of Appeals for Veterans Claims' holding that an appellant 
before the Court has the initial burden of demonstrating 
prejudice due to VA error involving: (1) providing notice of 
the parties' respective obligations to obtain the information 
and evidence necessary to substantiate the claim; (2) 
requesting that the claimant provide any pertinent evidence 
in the claimant's possession; and (3) failing to provide 
notice before a decision on the claim by the agency of 
original jurisdiction.  (Emphasis added.)  See also Simmons 
v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The RO cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claims, as demonstrated by the 
September 2006 supplemental statement of the case.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-
42 (2006) (Mayfield III); see also Prickett, supra (holding 
that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the supplemental 
statement of the case complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes 
service medical records and VA medical records.  The record 
also includes a VA examination and a VHA opinion regarding 
whether sleep apnea and interstitial myofibromas are related 
to the veteran's service and November 2005 and June 2006 VA 
examinations regarding the severity of his service-connected 
diabetes mellitus.  After review of the examination reports 
and VHA opinion of record, the Board finds that there is 
competent, non-speculative evidence regarding service 
connection and that, further, there is adequate evidence upon 
which to rate the veteran's service-connected diabetes.  
Thus, there is no duty to provide another examination.  38 
C.F.R. §§ 3.159(c)(4), 3.326, 3.327.

There is evidence that the veteran is receiving disability 
benefits from the Social Security Administration (SSA).  The 
record does not indicate what disability or disabilities that 
this SSA benefits stems from.  The Board highlights, however, 
that the veteran has been advised by the RO of the type of 
evidence needed to substantiate his claims, including being 
informed to tell VA or give recent Social Security 
determinations.  He has not indicated that SSA records are 
relevant to the claims on appeal and there is nothing in the 
record that would suggest that this is the case.  Given these 
considerations, any additional development would serve no 
useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations:  Service Connection for Sleep Apnea
 and Interstitial Myofibromas

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Neither sleep apnea 
nor interstitial myofibromas are among the 
disabilities/diseases listed.

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases 
Not Associated with Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the 
foregoing, the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  See Brock v. 
Brown, 10 Vet. App. 155 (1997).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background:  Service Connection for Sleep Apnea
 and Interstitial Myofibromas

The veteran contends that he has sleep apnea and interstitial 
myofibromas due to exposure to various chemical and 
biological agents during Project SHAD.  The veteran has also 
contended that he was exposed to radiation, as the ship he 
was on was previously used during radiation-risk activity.  
The veteran has also indicated that he was exposed to 
asbestos and herbicide agents, to include Agent Orange, while 
on active duty in Vietnam.  As discussed below, the claims 
file confirms that veteran's participation in Project SHAD 
and exposure to tracer amounts of radiation, asbestos, and 
herbicide agents has been conceded.  

The veteran has submitted treatise material evidence 
regarding Project SHAD.  The Board notes, however, that this 
evidence did not indicate a link between specific exposure 
and the development of either of these disabilities for which 
the veteran seeks service connection.  VA, therefore, sought 
medical evidence to support the veteran's contentions.  See 
Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. 
West, 11 Vet. App. 509 (1998).

The veteran underwent a VA examination in March 2003.  The 
examiner reported that the veteran was there for a Project 
SHAD evaluation.  The examiner detailed the veteran's service 
upon the USS Eastman.  The examiner noted that the veteran 
had interstitial fibromas on both lower legs.  The veteran 
reported that he began to notice areas of tenderness in his 
legs about 1980 and that they became "somewhat more 
painful," with the veteran beginning to feel firm nodules, 
ranging from 3/4 inch to 1 1/2 inches in diameter.  One of these 
nodules was biopsied but the report was not in the claims 
file, although the veteran reported that he was told that the 
tissue was benign and would "not cause any worse problem 
than it was."  The examiner further noted that the nodules 
had regressed, and they were now barely palpable, but still 
moderately tender.

The examiner also noted that the veteran had sleep apnea, 
which began about 1990 and that he used a CPAP machine.  It 
was further reported that his sleep apnea was well managed 
without sleep disturbance.

The examiner opined that it would be "a problem" 
determining disease etiology in the SHAD cases since there is 
no information to link specific dosages of specific agents 
over a specific period of time.  He continued, however, that 
the veteran had "such a complex of problems, none of which 
have any significant risk factors, that one must suspect an 
unusual exposure."  In support of this finding, it was 
observed that the veteran had generally good mental health 
and extraordinarily good physical health prior to service.  
The examiner noted, specifically, that the painful 
myofibromas had a strong temporal relationship to his service 
time and may all be directly linked to toxic exposure.  

The examiner also noted that the veteran's obesity became an 
issue during the period of excessive fatigue associated with 
Grave's disease (for which service-connection is not in 
effect) and its treatment.  The examiner opined that the 
sleep apnea was a direct result of the obesity.  The examiner 
concluded that "there may well be a combination of problems 
culminating in multiple endocrine abnormalities, subcutaneous 
tissue abnormalities and chronic respiratory issues which are 
toxically induced and etiologic for the sum of his medical 
problems."

The examiner who performed the March 2003 VA examination 
completed addendum in April 2003 and December 2003.  He also 
performed an additional examination in August 2004.  In the 
August 2004 examination, the examiner opined that it was as 
likely as not that the veteran's Grave's disease resulted 
from "cellular genetic abnormalities induced by ionizing 
radiation while he was on board the USS Eastman."

As indicated above, in July 2008, the Board requested a VHA 
opinion.  The Board noted that the veteran has participated 
in the SHAD projects "Fearless Johnny" and "Half Note."  
The appeal was directed to a specialist in infectious 
diseases to answer whether it was as least as likely as not 
that the veteran's sleep apnea and/or interstitial 
myofibromas of the right and left legs originated during his 
period of service from March 1965 to March 1969 or otherwise 
related to any in-service event.  The Board specifically 
listed that in service the veteran had been exposed to the 
following:  VX nerve agent, diethylphthlate mixed with 0.1 
percent of fluorescent dye DF-504, Bacillus globigii, 
Serratia marcescens, Escherichia coli, Calcoflour 
(fluorescent brightener 28), Zinc cadmium sulfide (FP), 
Coxiella burneti, Pasturella tularensis, Beta-propriolactone, 
sarin, sodium hydroxide, potassium hydroxide, sodium 
hypochlorite, tracer amounts of radioactivity and asbestos, 
and methylacertoacetate, as well as toxic herbicides, such as 
Agent Orange.  

The specialist submitted an August 2008 opinion.  She noted 
review of the claims file and divided the substances to which 
the veteran was exposed into biological and chemical agents.  
She noted that the pertinent diagnoses were marked obesity, 
sleep apnea treated with CPAP, and interstitial myofibromas 
of the legs.  It was observed that these conditions did not 
occur acutely after the veteran's tour of duty, but were 
diagnosed many years later.  The specialist noted that she 
discussed the diagnosis of "interstitial myofibroma" with 
dermatologist colleagues, noting that none had heard of it.  
After further discussing the specific diagnosis, she wrote 
that one needs to go back to the veteran's original biopsy to 
clarify the skin diagnosis, or complete another biopsy if 
there are still some residual lesions.  

After discussing the biological agents, the specialist noted 
that it was unlikely that they contributed to the veteran's 
skin conditions.  Regarding sleep apnea, the specialist noted 
that the most likely reason contributing to the veteran's 
sleep apnea was his weight.  She opined, therefore, that it 
was unlikely that the sleep apnea was associated with prior 
exposure to the listed biological agents.

The specialist then discussed the chemical agents, listing 
the characteristics of each chemical agent.  After this list, 
the specialist noted that she had, unfortunately, little on 
or no direct experience with these compounds in her training 
or scope of practice as a primary care/infectious disease 
physician.  She found, therefore, that she could not comment 
on their relationship to the diagnosis of interstitial 
myofibromas.  Regarding the sleep apnea diagnosis, she again 
noted that based on the mechanism and risk factors for sleep 
apnea and her limited review of the listed chemicals, she 
found it hard to draw an association between the exposure to 
these chemical agents and the sleep apnea diagnosis.

Analysis:  Service Connection for Sleep Apnea
 and Interstitial Myofibromas

As outlined above, the veteran contends that he has sleep 
apnea and interstitial myofibromas that are attributable to 
exposure to toxic substances during service.  The veteran's 
participation in Project SHAD has been established.  As 
outlined above, the Board has previously found that the 
veteran was exposed to tracer amounts of radiation, asbestos, 
as well as herbicide agents.

The veteran, however, has not been shown to possess the 
requisite medical training or credentials needed to render a 
competent opinion as to medical diagnosis or causation.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Some elaboration on the lay evidence is warranted.  In 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

In the Board's judgment, sleep apnea and interstitial 
myofibromas cannot be diagnosed by a layperson.  See 
Jandreau, supra.  Thus, while the veteran is competent to 
report what comes to him through his senses, such as 
breathing problems or skin nodules, he does not have medical 
expertise to provide a diagnosis or etiology for these 
symptoms (e.g., providing an opinion that such symptoms are 
due to exposure to certain toxic substances.)  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard, the 
veteran has not contended that these disabilities developed 
during service, but rather, that they developed later as a 
result of toxic exposures during service.  As the veteran is 
not competent to determine the etiology of these 
disabilities, the Board has relied on the medical evidence of 
record, and as noted above, has sought additional medical 
evidence through the obtainment of a VHA opinion. 

In the March 2003 VA examination, the examiner noted that it 
was "a problem" determining etiology in SHAD cases, but 
indicated, in essence, that the subsequently developed sleep 
apnea may be linked to service to toxic exposure during 
service.  (Emphasis added.)  The examiner also indicated, 
however, that the veteran's sleep apnea was a direct result 
of the obesity.

In the August 2008 VHA opinion, the specialist did not find a 
connection between the biological agents and the development 
of sleep apnea or interstitial myofibromas, indicating that 
the sleep apnea was due to his weight.  Regarding chemical 
agents, however, the examiner indicated she did not know 
enough about these substances to form an opinion.  She noted 
again, however, that it was hard to draw an association 
between exposure to chemical agent and the diagnosis of sleep 
apnea.

Thus, after review of the opinions of record, the Board finds 
that entitlement to sleep apnea is not warranted.  The 
opinions of record indicate that this disability is related 
to obesity and not due to toxic exposure.  The March 2003 
examiner added that there may be a relationship between the 
veteran's sleep apnea and in-service exposure to toxic agents 
but medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish the presence of the 
claimed disorder or any such relationship.  See, e.g., Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  And while there 
is some medical evidence linking the veteran's obesity to 
Grave's disease, service connection is not currently in 
effect for thyroid disease (to include hypothyroidism and 
hyperthyroidism or Grave's disease).  See 38 C.F.R. § 3.310.

After consideration of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for sleep apnea.  Therefore, the 
benefit of the doubt doctrine is not applicable and the claim 
for service connection for sleep apnea must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Regarding service connection for interstitial myofibromas, 
the Board notes that the March 2003 VA examiner's opinion is 
supportive of the contended relationship between a current 
diagnosis of interstitial myofibromas and in-service exposure 
to toxins.  The Board specifically notes that the physician 
initially noted that there "may be" such a relationship but 
then concluded that there "well may be" a relationship 
between the veteran's interstitial myofibromas and his in-
service exposure to various toxins.  The latter phrase, in 
the Board's view, while being somewhat equivocal, is not 
purely speculative and is of some probative weight. There is 
no competent contrary opinion of record.  In the August 2008 
VHA opinion, while the physician did not find a connection 
between the biological agents and the claimed disability, the 
specialist was unable to comment on the chemical agents.  

In view of the foregoing, the Board finds that the evidence 
overall is at least in equipoise regarding whether the 
veteran's interstitial myofibromas are attributable to 
service.  Accordingly, with application of the doctrine of 
reasonable doubt, service connection for interstitial 
myofibromas is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

Law and Regulations:  Increased Rating for Diabetes Mellitus

The veteran contends that the initial rating assigned to his 
diabetes mellitus disability does not adequately contemplate 
the severity of his symptoms.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

The veteran has challenged the initial disability rating by 
seeking appellate review of the RO's initial evaluation 
because of his dissatisfaction with it as being too low.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting 
distinction between claims stemming from an original rating 
versus increased rating); see also Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992) (discussing aspects of a claim 
for increased disability rating).

Separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
rating.  See Fenderson, 12 Vet. App. at 126.  The Board gives 
consideration to all the evidence of record from the date of 
the veteran's claim.  See Fenderson, 12 Vet. App. at 126, 
127.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

Diagnostic Code 7913 provides ratings for diabetes mellitus.  
Diabetes mellitus that is manageable by restricted diet only 
is rated 10 percent disabling.  Diabetes mellitus requiring 
insulin and restricted diet, or; oral hypoglycemic agent and 
restricted diet, is rated 20 percent disabling.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities is rated 40 percent disabling.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
rated, is rated 60 percent disabling.  Diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately rated, is rated 100 percent 
disabling.  Note (1) to Diagnostic Code 7913 provides that 
compensable complications of diabetes are to be rated 
separately unless they are part of the criteria used to 
support a 100 percent rating (under Diagnostic Code 7913).  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  Note (2) 
provides that, when diabetes mellitus has been conclusively 
diagnosed, the adjudicator is not to request a glucose 
tolerance test solely for rating purposes.  38 C.F.R. § 
4.119.

Factual Background:  Increased Rating for Diabetes Mellitus

The veteran has contended that his service-connected diabetes 
is more disabling than currently evaluated.  He asserts, in 
essence, that the control of his diabetes requires 
medication, including insulin, a restricted diet and 
regulation of his activities.  In his March 2006 substantive 
appeal, the veteran specifically noted that he met the 
criteria for a 40 percent evaluation, indicating that he was 
on daily insulin prescription and that he regulated both his 
diet and exercise.  In his May 2007 Board hearing, the 
veteran testified that he took insulin twice a day.  He 
indicated that the neuropathy was becoming worse, with him 
losing balance.  (Service connection is in effect for the 
veteran's peripheral neuropathy of the lower extremities 
secondary to diabetes; each leg is separately rated as 30 
percent disabling.)  The veteran indicted that he had to 
limit activities he once enjoyed, such as hunting.

In a June 2005 VA treatment record, the clinician completing 
the record documented that the veteran was to manage his diet 
by lowering carbohydrates, sweets and starches, but he was to 
increase daily exercise.

The veteran underwent a VA diabetes mellitus examination in 
November 2005.  The examiner noted that the veteran had never 
had ketoacidosis or hypoglycemic reactions, and has never 
been hospitalized for same.  The clinician further reported 
that the veteran had made no restriction to his diet.  
Further, while his activities were noted to be substantially 
restricted, the examiner indicated that this was not 
necessarily due to diabetes.  Specifically, the examiner 
noted that the veteran could not leave home overnight because 
of the CPAP machine and that the veteran was losing the 
ability to do strenuous work due to pain in the right 
shoulder and back.  He was noted to have begun losing his 
sense of balance.  Treatment for his diabetes included a 
combination of an oral hypoglycemic and insulin.  Diagnoses 
included insulin requiring diabetes with associated diabetic 
neuropathy, erectile dysfunction, and diabetic nephropathy.  
The examiner opined that the complications of diabetes had 
led to a loss of balance due to the loss of proprioception in 
the large toe, which posed a substantial problem regarding 
the kind of work the veteran was capable of doing.  
(Subsequently, in a January 2006 VA rating decision, service 
connection for peripheral neuropathy of the upper and lower 
extremities was granted.  As noted above, each lower 
extremity is rated 30 percent; each upper extremity is rated 
10 percent.)    

The veteran underwent another examination by the same 
examiner in June 2006.  The examiner noted again that the 
veteran had not had ketoacidosis or hypoglycemic reaction nor 
had he had been hospitalized for same.  His diet was 
minimally restricted, although the veteran ate very little 
sugar.  The examiner opined that the veteran had not 
restricted activity on the basis of preventing hypoglycemic 
reaction.  The examiner, however, noted that the veteran had 
frequent falls, partly due to "rolling his ankles" and 
partly from pure loss of balance.  Diagnosis was diabetes 
mellitus with continuously deteriorating neurological 
function, with loss of balance, hyperesthesia and anesthesia, 
loss of muscle strength, and total erectile dysfunction.  The 
examiner opined it was as likely as not that the veteran was 
unemployable as a builder of fences (his previously 
employment) as a result of severe diabetic neuropathy.  
Subsequently, the veteran was granted a total rating based 
upon individual unemployability (TDIU).

Analysis:  Increased Rating for Diabetes Mellitus

The Board finds that a rating in excess of 20 percent for 
diabetes mellitus is not warranted.  To warrant a 40 percent 
rating, in additional to requiring insulin and a restricted 
diet, the diabetes would need to require the regulation of 
activities.  Higher ratings are also warranted with evidence 
of episodes of ketoacidosis or hypoglycemic reactions 
requiring hospitalizations.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  In this case, the veteran has not 
asserted, and the evidence does not indicate, that he has had 
episodes of ketoacidosis or hypoglycemic reactions.  Although 
the veteran has, at points, contended that his diabetes 
requires him to regulate his activities, the preponderance of 
the medical evidence, as outlined above, indicates that his 
activities have to be regulated due to complications of 
diabetes that are separately rated rather than solely due to 
diabetes.  The functional limitations from peripheral 
neuropathy were considered in assigning the 30 percent rating 
for each leg and the 10 percent rating for each arm.  
Further, the veteran has been granted a TDIU based, at least 
in part, on his diabetes and its complications.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a 40 percent rating 
under the applicable schedular rating criteria.  Thus, a 
schedular rating in excess of 20 percent for diabetes 
mellitus is not warranted.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board has fully 
considered the veteran's written statements and testimony.  
There has been no showing by the veteran that diabetes, on 
its own, causes marked interference with employment or 
necessitated frequent hospitalization beyond that 
contemplated by the rating schedule.  In the absence of 
requisite factors, the criteria for submission for 
consideration of an assignment of an extraschedular rating 
for this disability pursuant to 38 C.F.R. § 3.321(b)(1) are 
not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Therefore, after consideration of the evidence of record, the 
Board finds that, as the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the claim for a rating in excess of 20 percent 
for diabetes mellitus must be is denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz, supra; Gilbert, supra.


ORDER

Service connection for sleep apnea is denied.

Service connection for interstitial myofibromas of the left 
and right legs is granted.

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


